Exhibit 10.2

 

SECURITY AGREEMENT: SECURITIES ACCOUNT

 

1.             GRANT OF SECURITY INTEREST.  For valuable consideration, the
undersigned DOT HILL SYSTEMS CORP., or any of them (“Debtor”), hereby grants and
transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a security interest
in (a) Debtor’s account no. 10671901 (whether held in Debtor’s name or as a Bank
collateral account for the benefit of Debtor), and all replacements or
substitutions therefor, including any account resulting from a renumbering or
other administrative re-identification thereof (collectively, the “Securities
Account”) maintained with Wells Capital Management incorporated
(“Intermediary”), (b) all financial assets credited to the Securities Account,
(c) all security entitlements with respect to the financial assets credited to
the Securities Account, and (d) any and all other investment property or assets
maintained or recorded in the Securities Account (with all the foregoing defined
as “Collateral”), together with whatever is receivable or received when any of
the Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (iii) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called “Proceeds”).  Except as otherwise expressly permitted herein or in the
Addendum to Security Agreement: Securities Account attached hereto (the
“Addendum”), in the event Debtor receives any such Proceeds, Debtor will hold
the same in trust on behalf of and for the benefit of Bank and will immediately
deliver all such Proceeds to Bank in the exact form received, with the
endorsement of Debtor if necessary and/or appropriate undated stock powers duly
executed in blank, to be held by Bank as part of the Collateral, subject to all
terms hereof.  As used herein, the terms “security entitlement,” “financial
asset” and “investment property” shall have the respective meanings set forth in
the California Uniform Commercial Code.

 

2.             OBLIGATIONS SECURED.  The obligations secured hereby are the
payment and performance of:  (a) all present and future indebtedness of Debtor
to Bank arising under or in connection with that certain Credit Agreement
between Debtor and Bank of even date herewith (as amended or replaced from time
to time, the “Credit Agreement”) and all of the other Loan Documents (as defined
in the Credit Agreement); and (b) all obligations of Debtor and rights of Bank
under this Agreement and the other Loan Documents (collectively, the
“Indebtedness”).  The word “indebtedness” is used herein in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of Debtor, or any of them, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether Debtor may be liable individually or
jointly with others, or whether recovery upon such indebtedness may be or
hereafter becomes unenforceable.

 

3.             TERMINATION.  This Agreement will terminate upon the performance
of all obligations of Debtor to Bank, including without limitation, the payment
of all Indebtedness of Debtor to Bank, and the termination of all commitments of
Bank to extend credit to Debtor,

 

1

--------------------------------------------------------------------------------


 

 existing at the time Bank receives written notice from Debtor of the
termination of this Agreement.

 

4.             OBLIGATIONS OF BANK.  Bank shall have no duty to take any steps
necessary to preserve the rights of Debtor against prior parties, or to initiate
any action to protect against the possibility of a decline in the market value
of the Collateral or Proceeds.  Bank shall not be obligated to take any action
with respect to the Collateral or Proceeds requested by Debtor unless such
request is made in writing and Bank determines, in its sole discretion, that the
requested action would not unreasonably jeopardize the value of the Collateral
and Proceeds as security for the Indebtedness.

 

5.             REPRESENTATIONS AND WARRANTIES.  Debtor represents and warrants
to Bank that:  (a) Debtor’s legal name is exactly as set forth on the first page
of this Agreement, and all of Debtor’s organizational documents or agreements
delivered to Bank are complete and accurate in every material respect;
(b) Debtor is the owner of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
heretofore disclosed by Debtor to Bank, in writing, or any lien in favor of the
Intermediary as described in the Securities Account Control Agreement among
Bank, Debtor and Intermediary of even date herewith (the “Control Agreement”);
(e) all statements contained herein and, where applicable, in the Collateral,
are true and complete in all material respects; (f) no financing statement or
control agreement covering any of the Collateral or Proceeds, and naming any
secured party other than Bank, exists or is on file in any public office or
remains in effect; (g) no person or entity, other than Debtor, Bank and
Intermediary, has any interest in or control over the Collateral; and (h)
specifically with respect to Collateral and Proceeds consisting of investment
securities, instruments, chattel paper, documents, contracts, insurance policies
or any like property, (i) all persons appearing to be obligated thereon have
authority and capacity to contract and are bound as they appear to be, and (ii)
the same comply with applicable laws concerning form, content and manner of
preparation and execution.

 

6.             COVENANTS OF DEBTOR.

 

(a)           Debtor agrees in general:  (i) to pay Indebtedness secured hereby
when due; (ii) to indemnify Bank against all losses, claims, demands,
liabilities and expenses of every kind caused by property subject hereto except
to the extent such losses, claims, demands, liabilities and expenses are caused
directly by Bank’s willful misconduct or gross negligence; (iii) to pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Bank in
the perfection and preservation of the Collateral or Bank’s interest therein
and/or the realization, enforcement and exercise of Bank’s rights, powers and
remedies hereunder; (iv) to permit Bank to exercise its powers; (v) to execute
and deliver such documents as Bank deems necessary to create, perfect and
continue the security interests contemplated hereby; (vi) not to change its
name, and as applicable, its chief executive office, its principal residence or
the jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (vii) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (viii) to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder.

 

2

--------------------------------------------------------------------------------


 

(b)           Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing:  (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank’s security interest in
Collateral and Proceeds; (ii) not to permit any security interest in or lien on
the Collateral or Proceeds, except in favor of Bank and except liens in favor of
Intermediary to the extent expressly permitted in the Control Agreement; (iii)
not to hypothecate or permit the transfer by operation of law of any of the
Collateral or Proceeds or any interest therein; (iv) to keep, in accordance with
generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (v) if requested by Bank, and
except as provided in the Addendum, to receive and use reasonable diligence to
collect Proceeds, in trust and as the property of Bank, and to immediately
endorse as appropriate and deliver such Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (vi) in the event Bank elects to receive payments of
Proceeds hereunder, to pay all expenses incurred by Bank in connection
therewith, including expenses of accounting, correspondence, collection efforts,
filing, recording, record keeping and expenses incidental thereto; and (vii) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims. If the Collateral or Proceeds consists of securities and so long
as no Event of Default exists, Debtor shall be entitled to vote said securities
and to give consents, waivers and ratifications with respect thereto, provided
that no vote shall be cast or consent, waiver or ratification given or action
taken which would impair Bank’s interests in the Collateral and Proceeds or be
inconsistent with or violate any provisions of this Agreement.  Debtor further
agrees that any party now or at any time hereafter authorized by Debtor to
advise or otherwise act with respect to the Securities Account shall be subject
to all terms and conditions contained herein and in any control, custodial or
other similar agreement at any time in effect among Bank, Debtor and
Intermediary relating to the Collateral.

 

7.             POWERS OF BANK.  Debtor appoints Bank its true attorney in fact
to perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them, whether or not Debtor
is in default with respect to powers relating to the preservation and perfection
of the Collateral and Bank’s rights hereunder, but only if an Event of Default
has occurred and is continuing with respect to all other powers:  (a) to perform
any obligation of Debtor hereunder in Debtor’s name or otherwise; (b) to notify
any person obligated on any security, instrument or other document subject to
this Agreement of Bank’s rights hereunder; (c) to collect by legal proceedings
or otherwise all dividends, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral or Proceeds; (d) to enter into any
extension, modification, reorganization, deposit, merger or consolidation
agreement, or any other agreement relating to or affecting the Collateral or
Proceeds, and in connection therewith to deposit or surrender control of the
Collateral and Proceeds, to accept other property in exchange for the Collateral
and Proceeds, and to do and perform such acts and things as Bank may deem
proper, with any money or property received in exchange for the Collateral or
Proceeds, at Bank’s option, to be applied to the Indebtedness or held by Bank
under this Agreement; (e) to make any compromise or settlement Bank deems
desirable or proper in respect of the Collateral and Proceeds; (f) to insure,
process and preserve the Collateral and Proceeds; (g) to exercise all rights,
powers and remedies which Debtor would have, but for this Agreement, with
respect to all Collateral and Proceeds subject hereto; and (h) to do all acts
and things and execute all documents in the name of Debtor or otherwise, deemed
by Bank as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder.  To effect the purposes of
this Agreement or otherwise upon instructions of Debtor, or any of them, or if
an Event of Default has occurred and is

 

3

--------------------------------------------------------------------------------


 

continuing, Bank may cause any Collateral and/or Proceeds to be transferred to
Bank’s name or the name of Bank’s nominee.  If an Event of Default has occurred
and is continuing, any or all Collateral and/or Proceeds consisting of
securities may be registered, without notice, in the name of Bank or its
nominee, and thereafter Bank or its nominee may exercise, without notice, all
voting and corporate rights at any meeting of the shareholders of the issuer
thereof, any and all rights of conversion, exchange or subscription, or any
other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof.  The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine.  All of the foregoing rights, privileges or options may be exercised
without liability on the part of Bank or its nominee except to account for
property actually received by Bank.  Bank shall have no duty to exercise any of
the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.

 

8.             PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. 
Debtor agrees to pay, prior to delinquency, all insurance premiums, taxes,
charges, liens and assessments against the Collateral and Proceeds, and upon the
failure of Debtor to do so, Bank at its option may pay any of them and shall be
the sole judge of the legality or validity thereof and the amount necessary to
discharge the same.  Any such payments made by Bank shall be obligations of
Debtor to Bank, due and payable immediately upon demand, together with interest
at a rate determined in accordance with the provisions of this Agreement, and
shall be secured by the Collateral and Proceeds, subject to all terms and
conditions of this Agreement.

 

9.             EVENTS OF DEFAULT.  The occurrence of any “Event of Default”
under the Credit Agreement shall constitute an “Event of Default” under this
Agreement.

 

10.           REMEDIES.  Upon the occurrence and during the continuance of any
Event of Default, Bank shall have the right to declare immediately due and
payable all or any Indebtedness secured hereby and to terminate any commitments
to make loans or otherwise extend credit to Debtor.  Bank shall have all other
rights, powers, privileges and remedies granted to a secured party upon default
under the California Uniform Commercial Code or otherwise provided by law,
including without limitation, the right (a) to contact all persons obligated to
Debtor on any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral.  All rights, powers, privileges and
remedies of Bank shall be cumulative.  No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing.  It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.  While

 

4

--------------------------------------------------------------------------------


 

an Event of Default exists:  (a) Debtor will not dispose of any Collateral or
Proceeds except on terms approved by Bank; (b) Bank may appropriate the
Collateral and apply all Proceeds toward repayment of the Indebtedness in such
order of application as Bank may from time to time elect; (c) Bank may take any
action with respect to the Collateral contemplated by any control, custodial or
other similar agreement then in effect among Bank, Debtor and Intermediary; and
(d) at Bank’s request, Debtor will assemble and deliver all books and records
pertaining to the Collateral or Proceeds to Bank at a reasonably convenient
place designated by Bank.  For any Collateral or Proceeds consisting of
securities, Bank shall have no obligation to delay a disposition of any portion
thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so.  Debtor further agrees
that Bank shall have no obligation to process or prepare any Collateral for sale
or other disposition.

 

11.           DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. 
In disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like.  Any proceeds of any disposition of
any Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect.  Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred, Bank shall retain all rights, powers, privileges and remedies
herein given.

 

12.           STATUTE OF LIMITATIONS.  Until all Indebtedness shall have been
paid in full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall continue to exist and
may be exercised by Bank at any time and from time to time irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor may have
ceased, unless such liability shall have ceased due to the payment in full of
all Indebtedness secured hereunder.

 

13.           MISCELLANEOUS.  When there is more than one Debtor named herein: 
(a) the word “Debtor” shall mean all or any one or more of them as the context
requires; (b) the obligations of each Debtor hereunder are joint and several;
and (c) until all Indebtedness shall have been paid in full, no Debtor shall
have any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank.  Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (d)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds.  Debtor further waives any right to
direct the application of payments or security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

 

5

--------------------------------------------------------------------------------


 

14.           NOTICES.  All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or three (3) days after deposit in the U.S.
mail, first class and postage prepaid; and (c) if sent by telecopy, upon
receipt.

 

15.           COSTS, EXPENSES AND ATTORNEYS’ FEES.  Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in exercising any right, power, privilege or remedy conferred
by this Agreement or in the enforcement thereof, whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank’s ability to exercise any of its rights
or remedies with respect thereto.  All of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the greater of ten percent (10%) or the Prime Rate in effect from time
to time.

 

16.           SUCCESSORS; ASSIGNS; AMENDMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

 

17.           OBLIGATIONS OF MARRIED PERSONS.  Any married person who signs this
Agreement as Debtor hereby expressly agrees that recourse may be had against his
or her separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.

 

18.           SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

 

19.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

 

20.           ADDENDUM.  Additional terms and conditions relating to the
Securities Account are set forth in the Addendum attached hereto and
incorporated herein by this reference.

 

Debtor warrants that Debtor is an organization registered under the laws of the
State of Delaware.

 

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 6305 El Camino Real, Carlsbad,
California 92009.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of July 1, 2004.

 

DOT HILL SYSTEMS CORP.

 

By:

 /s/ James L. Lambert

 

 

James L. Lambert

 

President

 

 

By:

 /s/ Preston Romm

 

 

Preston Romm

 

Chief Financial Officer

 

7

--------------------------------------------------------------------------------


 

ADDENDUM TO SECURITY AGREEMENT: SECURITIES ACCOUNT

 

THIS ADDENDUM is attached to and made a part of that certain Security Agreement:
Securities Account executed by DOT HILL SYSTEMS CORP. (“Debtor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), dated as of July 1, 2004 (the
“Agreement”).

 

The following provisions are hereby incorporated into the Agreement:

 

1.             Securities Account Activity.  So long as no Event of Default
exists, Debtor, or any party authorized by Debtor to act with respect to the
Securities Account, may (a) receive payments of interest and/or cash dividends
earned on financial assets maintained in the Securities Account, (b) trade
financial assets maintained in the Securities Account, and (c) withdraw
financial assets from the Securities Account; provided, however, that no such
payment, trade or withdrawal shall be made if the Collateral Value of the
Securities Account is or would be less than the amount required hereunder. 
Without Bank’s prior written consent, except as permitted by the preceding
sentence, neither Debtor nor any party other than Bank may withdraw or receive
any distribution of any Collateral from the Securities Account.  The Collateral
Value of the Securities Account shall at all times be equal to or greater than
one hundred percent (100%) of the outstanding principal balance of the
Indebtedness, including the amount of all issued and outstanding letters of
credit, if any, secured hereby.  In the event that the Collateral Value, for any
reason and at any time, is less than one hundred percent (100%) but more than
ninety-one percent (91%) of the required amount, Debtor shall within thirty (30)
days make a principal reduction on the Indebtedness or deposit additional assets
of a nature satisfactory to Bank into the Securities Account, in either case in
amounts or with values sufficient to achieve the required Collateral Value.  In
the event that the Collateral Value, for any reason and at any time, is less
than ninety-one percent (91%) of the required amount, Debtor shall within
twenty-four (24) hours make a principal reduction on the Indebtedness or deposit
additional assets of a nature satisfactory to Bank into the Securities Account,
in either case in amounts or with values sufficient to achieve the required
Collateral Value.

 

2.             Notice of Exclusive Control.  Notwithstanding any other provision
to the contrary in this Security Agreement or that certain Securities Account
Control Agreement (Wells Fargo Bank Intermediary) of even date herewith by and
among Customer, Bank and Wells Capital Management Incorporated (“Intermediary”)
(as amended or replaced from time to time, the “Control Agreement”), Bank shall
not deliver to Intermediary any Notice of Exclusive Control (as such term is
defined in Section 3(c) of the Control Agreement) unless at the time of the
giving of any such Notice, an Event of Default has occurred and is continuing.

 

3.             “Collateral Value” means the percentage set forth below of the
lower of the face or market value, or the lower of the face or redemption value,
as appropriate, for each type of investment property held in the Securities
Account at the time of computation, with such value and the classification of
any particular investment property in all instances determined by Bank in its
sole discretion, and excluding from such computation (a) all WF Securities and
Collective Investment Funds, (b) any stock with a market value of $10.00 or
less, and (c) all investment property from an issuer if Bank determines such
issuer to be ineligible.

 

1

--------------------------------------------------------------------------------


 

Type of Investment Property

 

Percentage

 

 

 

 

 

 

Cash and Cash Equivalents

 

100%

 

 

 

 

 

 

 

U.S. Government Bills, Notes and U.S. Government Sponsored Agency Securities:

 

 

 

 

 

 

 

 

 

(a) with maturities less than or equal to 5 years

 

90%

 

 

 

 

 

 

 

(b) with maturities greater than 5 years but  less than or equal to 10 years

 

85%

 

 

 

 

 

 

 

(c) with maturities greater than 10 years

 

80%

 

 

 

 

 

 

 

Corporate and Municipal Bonds and Notes:

 

 

 

 

 

 

 

 

 

(a) rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency with
maturities less than or equal to 5 years

 

85%

 

 

 

 

 

 

 

(b) rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency with
maturities greater than 5 years but less than or equal to 10 years

 

80%

 

 

 

 

 

 

 

(c) rated AAA/Aaa, AA/Aa or SP-1 by a nationally recognized rating agency with
maturities greater than 10 years

 

75%

 

 

 

 

 

 

 

(d) rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities less than or equal to 5 years

 

80%

 

 

 

 

 

 

 

(e) rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities greater than 5 years but less than or equal to 10 years

 

75%

 

 

 

 

 

 

 

(f) rated A, Baa, BBB or SP-2 by a nationally recognized rating agency with
maturities greater than 10 years

 

70%

 

 

 

 

 

 

 

Commercial Paper:

 

 

 

 

 

 

 

 

 

(a) rated A1 or P1 by a nationally recognized rating agency

 

80%

 

 

 

 

 

 

 

(b) rated A2 or P2 by a nationally recognized rating agency

 

70%

 

 

 

 

 

 

 

Common and Preferred Stock:

 

 

 

 

 

 

 

 

 

(a) traded on the New York Stock Exchange

 

75%

 

 

 

2

--------------------------------------------------------------------------------


 

(b) traded on NASDAQ, the American Stock Exchange or a regional exchange:

 

 

 

 

 

 

 

 

 

(i) with a market capitalization greater than $7.5B and

 

 

 

 

 

 

 

 

 

** rated A+, A or A- by a nationally recognized rating agency

 

75%

 

 

** rated B+ by a nationally recognized rating agency

 

60%

 

 

** rated B, B- or C by a nationally recognized rating agency

 

50%

 

 

 

 

 

 

 

(ii) with a market capitalization greater than $1B but less than or equal to
$7.5B and

 

 

 

 

 

 

 

 

 

** rated A+, A or A- by a nationally recognized rating agency

 

60%

 

 

** rated B+ by a nationally recognized rating agency

 

50%

 

 

** rated B, B- or C by a nationally recognized rating agency

 

40%

 

 

 

 

 

 

 

(iii) with a market capitalization greater than or equal to $500MM but less than
$1B and

 

 

 

 

 

 

 

 

 

** rated A+, A or A- by a nationally recognized rating agency

 

50%

 

 

** rated B+ by a nationally recognized rating agency

 

40%

 

 

** rated B, B- or C by a nationally recognized rating agency

 

30%

 

 

 

 

 

 

 

Mutual Funds:

 

 

 

 

 

 

 

 

 

(a) Listed Money Market

 

95%

 

 

 

 

 

 

 

(b) Short Term Taxable or Tax Exempt Bonds

 

90%

 

 

 

 

 

 

 

(c) Intermediate Term Taxable or Tax Exempt Bonds

 

85%

 

 

 

 

 

 

 

(d) General Taxable Bonds

 

80%

 

 

 

 

 

 

 

(e) Municipal Bonds, Single State Bonds or Long Term Corporate Taxable Bonds

 

75%

 

 

 

 

 

 

 

(f) Balanced Stock and Bond Funds (includes flexible portfolio)

 

75%

 

 

 

 

 

 

 

(g) Domestic Large Cap Stock

 

70%

 

 

 

 

 

 

 

(h) Domestic Equity Income Stock

 

70%

 

 

 

 

 

 

 

(i) Domestic Mortgage Taxable Bonds

 

70%

 

 

 

 

 

 

 

(j) Multi Cap Growth, Value and Core Stock

 

60%

 

 

 

 

 

 

 

(k) Mid Cap Growth, Value and Core Stock

 

60%

 

 

 

 

 

 

 

(l) Small Cap Growth, Value and Core Stock

 

50%

 

 

 

 

 

 

 

(m) Specialty Equity Stock

 

50%

 

 

 

3

--------------------------------------------------------------------------------


 

(n) Sector, International, High Yield Taxable and Tax Exempt Stocks and Bonds

 

50%

 

 

 

 

 

 

 

(o) Listed NASDAQ Mutual Funds

 

50%

 

 

 

4.             Exclusion from Collateral.  Notwithstanding anything herein to
the contrary, the terms “Collateral” and “Proceeds” do not include, and Bank
disclaims a security interest in all WF Securities and Collective Investment
Funds now or hereafter maintained in the Securities Account.

 

5.             “Collective Investment Funds” means collective investment funds
as described in 12 CFR 9.18 and includes, without limitation, common trust funds
maintained by Bank for the exclusive use of its fiduciary clients.

 

6.             “WF Securities” means stock, securities or obligations of Wells
Fargo & Company or of any affiliate thereof (as the term affiliate is defined in
Section 23A of the Federal Reserve Act (12 USC 371(c), as amended from time to
time).

 

IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Agreement.

 

 

 

WELLS FARGO BANK,

 

DOT HILL SYSTEMS CORP.

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James L. Lambert

 

By:

/s/ Brian P. Chambers

 

 

James L. Lambert

 

 

Brian P. Chambers

 

 

President

 

 

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Preston Romm

 

 

 

 

Preston Romm

 

 

 

 

Chief Financial Officer

 

 

 

 

4

--------------------------------------------------------------------------------